AO 91 (Rev. [1 L1} Criminal Complaint

UNITED STATES DISTRICT COURT

    

for the
District of Maryland
United States of America )
* Ms-O83
Trey T. George Case No. 20 -
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 7/30/2019 in the county of Prince George's in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
Title 18 United States Code, within the special territorial jurisdiction of the United States, in the State and
Section 641 District of Maryland, embezzle, steal, purloin, or knowingly convert to his own

use, or the use of another, property of the United States, of a total vatue of
less than $1,000.00, from the Army and Air Force Exchange Service
(AAFES), an agency of the United States

This criminal complaint is based on these facts:

On or about 30 July 2019, on Joint Base Andrews, Maryland, AAFES personnel contacted the Security Forces
Investigations Section to report a shoplifting incident that occurred at the AAFES. Loss Prevention personnel gave a
statement to Security Forces personnel stating that Trey George was observed exiting the facility without rendering
proper payment for merchandise. Investigator Moxley issued Mr. George a citation.

@% Continued on the attached sheet.

    

Complainant's signatete

Diablo Ve Sf” Fovtstiger or

Printed tame and title

Swor to before me and signed in my presence.
Date: /efsl9 one UV koe ~

Judge's signature

City and state: Joint Base Andrews, Maryland Thomas M. DiGirolamo, U.S. Magistrate Judge
: Printed name and title

J Rtas
